  Exhibit 10.1


 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT
 
This Amendment No. 1 dated as of February 5, 2018 (this “Amendment”) by and
between Cellular Biomedicine Group, Inc., a Delaware corporation (the “Company”)
and Wealth Map Holdings Limited, Earls Mill Limited, Bosun S. Hau and Rui Zhang
(each, a “Purchaser” and together, the “Purchasers”), amends that certain
Securities Purchase Agreement dated as of January 30, 2018 between the Company
and the Purchasers (the “Securities Purchase Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement.
 
WHEREAS, the parties wish to amend the Securities Purchase Agreement to increase
the aggregate number of shares of Common Stock to be sold and purchased as
currently set forth in the Securities Purchase Agreement.
 
WHEREAS, the parties wish to amend the Securities Purchase Agreement to add Rui
Zhang as an additional Purchaser.
 
WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company the aggregate number of shares of Common Stock as is set forth opposite
its name in Exhibit A hereto;
 
 
NOW THEREFORE, in consideration of the premises, the mutual agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the undersigned agree as follows:
 
1.  The first Whereas clause of the Securities Purchase Agreement shall be
deleted in its entirety and replaced with the following:
 
WHEREAS, the Company has authorized the issuance of 1,719,324 shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”);
 
2.   Rui Zhang, severally for himself, and not jointly with the other
Purchasers, represents and warrants to the Company each of the representations
and warranties set forth in Article 4 of the Securities Purchase Agreement as of
the date hereof
 
 
3. To the extent any other provisions of the Securities Purchase Agreement need
to be amended to properly reflect the revisions set forth above, such provisions
are hereby so amended.
 
4. Except as modified and amended herein, all of the terms and conditions of the
Securities Purchase Agreement shall remain in full force and effect.
 
 

 
 
 
5. This Amendment may be executed in one or more counterparts (including
facsimile counterparts), each of which shall, for all purposes, be deemed an
original and all of such counterparts, taken together, shall constitute one and
the same Amendment.
 
6. This Amendment and the rights of the parties hereto shall be interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
COMPANY:
CELLULAR BIOMEDICINE GROUP, INC.
By: /s/ Bizuo (Tony) Liu                                

Name: Bizuo (Tony) Liu
Title: Chief Executive Officer

 
 
 
 
 
[Signature Page to Common Stock Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PURCHASER:
 
WEALTH MAP HOLDINGS LIMITED, A BVI COMPANY
 
 
By: /s/ James Xiao Dong Liu              

 
Name: James Xiao Dong Liu                          

 
Title: Director                 

 
 
Address: c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
 
Email: jamesliu@sailing-capital.com
 
 
[Signature Page to Common Stock Purchase Agreement]

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PURCHASER:
 
EARLS MILL LIMITED, A BVI COMPANY
 
 
By: /s/ James Xiao Dong Liu                

 
Name: James Xiao Dong Liu      

 
Title: Director               

 
 
Address: c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
 
Email: jamesliu@sailing-capital.com
 
 
[Signature Page to Common Stock Purchase Agreement]

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PURCHASER:
 
 
/s/ Bosun S. Hau                       

Bosun S. Hau
 
 
 
 
[Signature Page to Common Stock Purchase Agreement]

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
PURCHASER:
 
/s/ Rui Zhang__________________
Rui Zhang
 
 
[Signature Page to Common Stock Purchase Agreement]

 

 
EXHIBIT A
PURCHASERS
 
Purchaser Name and Address
Purchase Price per Share
Aggregate Number of Shares of Common Stock to be Purchased
Aggregate Purchase Price
 
 
 
 
Wealth Map Holdings Limited, a BVI Company
c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
Email: jamesliu@sailing-capital.com
$17.80
1,404,494
$24,999,993.20
 
 
 
 
Earls Mill Limited, a BVI Company
c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
Email: jamesliu@sailing-capital.com
$17.80
308,426
$5,489,982.80
 
 
 
 
Bosun S. Hau
c/o Unit 2006-08
20/F Harbour Centre, 25 Harbour Road
Wan Chai, Hong Kong
Email: bosunhau@sailing-capital.com
$17.80
1,404
$24,991.20
 
 
 
 
Rui Zhang1002 Tower One, #171Lane 1038 Huashan Road,
Shanghai, China
Email: rzhanghk@hotmail.com

$17.80
5,000
$89,000
 
 
 
 
TOTAL:
 
1,719,324
$30,603,967.20

 
 
